PER. CURIAM.
Leslie Allen Achter was convicted by a Mississippi County jury of burglary and stealing. The court found he was subject to prosecution under the Second Offender Act [six prior felony convictions1] and sentenced him to consecutive five-year sentences.
We have carefully read the transcript and the authorities cited by the parties in their briefs. The evidence is sufficient to support the jury’s verdict. We find no abuse of discretion in denying defendant’s motion for a continuance. Defendant was properly tried as a habitual criminal. We find no error in denying the defendant’s motion to suppress evidence. There was no error in refusing instructions tendered by the defendant since the instructions given fully and fairly covered the same subject matter. Although not properly preserved for our review we have considered and find no merit in the defendant’s contentions regarding a mental examination and the validity of a search warrant.
No error of law appears and an opinion would have no precedential value.
Judgment affirmed. Rule 84.16, V.A. M.R.
Affirmed.
An concur.

. Also see State v. Achter, 512 S.W.2d 894 (Mo.App.1974) and State v. Achter, 514 S.W.2d 825 (Mo.App.1974).